Exhibit 10.2

August 27, 2008

Mr. Anil Gupta

[Address]

Dear Anil:

On behalf of Adaptec, Inc., I am pleased to offer you the position of Vice
President and General Manager, reporting to me. I am confident that you will
provide the senior leadership that will continue to enhance our customer and
stockholder value.

We are confident you will make a major contribution to our success and are
looking forward to having you join us.

EMPLOYMENT AGREEMENT

Adaptec, Inc., a Delaware corporation (hereinafter, "Adaptec"), is acquiring
Aristos Logic Corporation, a Delaware corporation (hereinafter "Aristos") (the
"Acquisition"), pursuant to the merger of Merger Sub (as hereafter defined) with
and into Aristos (the "Merger") to be effected pursuant to the Agreement and
Plan of Merger dated on or about August 27, 2008 (as may be amended from time to
time) (the "Merger Agreement") by and among Adaptec, Aristos, and Ariel
Acquisition Corp., a wholly-owned acquisition subsidiary of Adaptec ("Merger
Sub'). It is a material inducement and condition to Adaptec's execution and
delivery of the Merger Agreement and its willingness to complete the Acquisition
that you, Anil Gupta (the "Employee") enter into this employment agreement (the
"Agreement"). This Agreement becomes effective upon the closing of the
Acquisition (the "Effective Date"). If you accept this offer, and the
contingencies of this offer are satisfied, on the Effective Date you will become
an employee of Adaptec or its subsidiary (at Adaptec's sole election), on the
following terms. If you do not accept this offer prior to the time the Merger
Agreement is entered into, your employment with Aristos will be viewed as a
voluntary resignation, and your employment will terminate immediately prior to
the Effective Date, and you will not be entitled to any severance from Adaptec
or Aristos. This Agreement supersedes the terms of Employee's Aristos Logic
employment agreements.

1. DUTIES AND RESPONSIBILITIES: Employee will be employed by Adaptec in the
position of Vice President and General Manager, reporting to Adaptec's Chief
Executive Officer (hereinafter, "CEO"). Employee's duties and responsibilities
will be assigned by Adaptec's CEO or his designee. Employee's duties and
responsibilities may be altered, modified and changed as Adaptec's CEO deems
appropriate.

2. COMPENSATION: Employee's base salary will be $267,586 per year. Adaptec's CEO
and Compensation Committee of the Board of Directors may increase Employee's
base salary from time to time as they deem appropriate. In addition, Employee
will be eligible to participate in the Performance Incentive Plan at a targeted
amount of 50% of annual base salary. That plan has a variable payout based upon
Aristos Logic's product lines performance, as well as the performance of
Employee. The performance targets for Adaptec and/or Aristos Logic's product
lines and Employee which shall serve as the basis for awarding Employee an
incentive bonus shall be established by Adaptec's CEO and Board of Directors, in
their sole discretion, prior to the beginning of Adaptec's FY'09 Q3 and at the
beginning of the each subsequent Fiscal Year. It is within the sole discretion
of Adaptec's CEO or his designee to determine whether Employee achieved all or
part of the targets established as well as the resulting bonus amount to be
awarded. All bonus plans, including all performance targets and all other
aspects and conditions of those plans, shall be established by and subject to
change and modification by Adaptec's CEO and Board of Directors in their sole
discretion.

3. STOCK OPTIONS:  In accordance with Adaptec Stock Option Plan, the
Compensation Committee of our Board of Directors approved that Employee be
granted an option to purchase 40,000 shares of Adaptec stock. The Option shall
be an "Incentive Stock Option" to the maximum limit allowable under the 2004
Plan and IRS regulations. Any portion of this Option in excess of the 2004 Plan
and IRS limitations shall be deemed to be a Non-Qualified Stock Option. The
exercise price of the Option shall be the fair market value of Adaptec's common
stock on the date of grant, tentatively scheduled for September 2, 2008 (the
date you actively join Adaptec's payroll). These options will cliff vest at 33%
on September 2, 2009, and vest quarterly thereafter at 8.375% and will be fully
vested at the end of three years, subject to Employee's continued service.
Employee will also receive 75,000 shares of performance-based restricted stock
awards that vest upon on the completion of specific performance goals to be
determined by Employee and CEO, and approved by the Compensation Committee of
Adaptec's Board of Directors. As deemed appropriate by Adaptec's CEO and Board
of Directors, Employee may receive additional grants under the 2004 Equity
Incentive Plan. Any such future grants will vary in number given and in vesting
schedules.

4. BENEFITS: Employee shall be eligible for all benefits normally and regularly
provided to Adaptec's executive staff as may be in effect from time to time, if
any, in accordance with the rules established from time to time for individual
participation in any such plans. In addition, Employee will be entitled to
receive the following benefits: a $650 per month automobile allowance and a
company-paid annual physical examination.

5. EMPLOYEE'S AT-WILL EMPLOYMENT: Employee understands and agrees that his
employment relationship with Adaptec is for an INDEFINITE PERIOD and is on an
AT-WILL basis. This means that Employee is free to terminate his employment with
Adaptec at any time with or without cause or notice and that Adaptec is
similarly entitled to terminate Employee's employment at any time with or
without cause or notice. Employee understands and agrees that the AT-WILL nature
of his employment with Adaptec will be maintained throughout the time he is
employed by Adaptec and can only be changed by an express written employment
contract specifically prepared for Employee and signed by Adaptec's CEO. If
Employee's employment is terminated for any reason, Employee shall not be
entitled to any payments, benefits, damages, awards or compensation other than
as expressly and specifically required by Section 10 of this Agreement.

6. OUTSIDE ACTIVITIES: During Employee's employment with Adaptec, he agrees to
devote his full productive time, energies and abilities to the proper and
efficient management of Adaptec's business. Without express, prior written
authorization from Adaptec's CEO, Employee shall not, directly or indirectly,
during the term of his employment: (1) render services of a business,
professional or commercial nature, to any other person, firm, entity, or
business, whether for compensation or otherwise; or (2) engage in any activity
competitive with or adverse to Adaptec's business or welfare, whether alone, or
as an owner, shareholder or partner, or as an officer, director, employee,
advisor, contractor or consultant; or (3) serve as a Director of a for-profit
company.

7. PROTECTION OF ADAPTEC'S CONFIDENTIAL AND PROPRIETARY INFORMATION AND TRADE
SECRETS: During Employee's employment with Adaptec as well as at all times
following his termination thereof, Employee agrees to abide by and comply with
the Aristos Employee Invention and Confidentiality Agreement (the "EICA") which
he entered into and the Employee Proprietary Information Agreement (the "EPIA"),
a copy of which is attached hereto as Exhibit B and incorporated herein .

8. TERMINATION OF EMPLOYMENT: Employee's employment with Adaptec is at-will and
may be terminated by Employee or by Adaptec at any time for any reason as
follows:

(a) Employee may terminate employment upon written notice to Adaptec for "Good
Reason," as defined below (an "Involuntary Termination");

(b) Employee may terminate employment upon written notice to Adaptec at any time
in Employee's discretion without Good Reason ("Voluntary Termination");

(c) Adaptec may terminate Employee's employment upon written notice to Employee
at any time following a determination that there is "Cause," as defined below,
for such termination ("Termination for Cause");

(d) Adaptec may terminate Employee's employment upon written notice to Employee
at any time without Cause for such termination ("Termination without Cause");

(e) Employee's employment will automatically terminate upon Employee's death or
upon Employee's disability as determined by Adaptec ("Termination for Death or
Disability"); provided that "disability" shall mean Employee's complete
inability to perform Employee's job responsibilities for a period of ninety (90)
consecutive days or ninety (90) days in the aggregate in any twelve (12) month
period.

9. DEFINITIONS. As used in this Agreement, the following terms have the
following meanings:

(a) "Cause" means Employee's (i) neglect or poor performance of duties, if not
remedied to the satisfaction of the CEO after written notice has been given to
the Employee by the CEO or his or her designee; (ii) willful and deliberate
malfeasance or gross negligence in the performance of duties and
responsibilities; (iii) commission of any act of fraud, gross misconduct or
dishonesty with respect to Adaptec; (iv) conviction of, or plea of guilty or "no
contest" to, a felony, a serious violation of the law or a crime involving moral
turpitude, fraud, or misappropriation of funds; (v) breach or violation of this
Agreement or any proprietary information and inventions or confidentiality
agreement with Adaptec, including the EICA and the EPIA; or (vi) refusal or
unwillingness to follow the lawful directions of the CEO or the Board.

(b) "Change of Control" means (i) any "person" (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) (other than Adaptec, a subsidiary or an
Adaptec employee benefit plan, including any trustee of such plan acting as
trustee) is or becomes the beneficial owner (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of Adaptec representing
fifty percent (50%) or more of either the then outstanding shares of the common
stock of Adaptec or the combined voting power of Adaptec's then outstanding
securities; (ii) a change in the composition of the Board occurring within a
two-year period, as a result of which fewer than a majority of the directors are
Incumbent Directors. "Incumbent Directors" shall mean directors who either (I)
are directors as of the date hereof, or (II) are elected, or nominated for
election, to the Board with the affirmative votes of at least a majority of the
Incumbent Directors at the time of such election or nomination (but shall not
include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of directors to
Adaptec); (iii) the consummation of a merger or consolidation of Adaptec with
any other corporation, other than a merger or consolidation which would result
in the voting securities of Adaptec outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty percent (50%) of
the then outstanding shares of the common stock of Adaptec and the combined
voting power of Adaptec's then outstanding securities; or (iv) the consummation
of the sale or disposition by Adaptec of all or substantially all Adaptec's
assets.

(c) "Good Reason" means Employee terminates employment within sixty (60) days
following the occurrence of any of the following taken without Employee's
written consent (i) a material reduction in Employee's duties or
responsibilities from those in effect prior to a Change of Control; (ii) a
requirement by Adaptec that Employee relocate Employee's principal office to a
facility more than twenty-five (25) additional commuting miles from Adaptec's
current headquarters; or (iii) a material reduction in Employee's annual base
salary and target incentive compensation by 5% (other than in connection with a
general decrease in the salary of all similarly situated employees of Adaptec);
provided that Employee has given notice to any successor entity following such
action and a thirty (30) day opportunity to cure.

10. SEPERATION PAYMENTS AND BENEFITS. Upon termination of Employee's employment
with Adaptec for any reason, Employee will receive payment for all unpaid salary
and vacation accrued as of the date of termination of employment, and benefits
will be continued under Adaptec's then existing benefit plans and policies for
so long as provided under the terms of such plans and policies and as required
by applicable law. Under certain circumstances and conditioned upon Employee's
execution of a release and waiver of claims (acceptable to, and in such form and
substance as provided by, Adaptec) against Adaptec, its officers and directors,
Employee will also be entitled to receive the payments and benefits as set forth
below; provided, however, that Employee shall not be entitled to the payments
and benefits set forth below in the event Employee's termination occurs
following the three-year anniversary of the Effective Date.

(a) In the event of Employee's Voluntary Termination, Termination for Cause, or
Termination for Death or Disability, Employee will not be entitled to any cash
or other severance benefits or any accelerated vesting of Adaptec equity awards
Employee may then hold.

(b) In the event of Adaptec's termination of Employee which constitutes a
Termination without Cause, Employee will be entitled to (i) a lump sum payment
in an amount equal to nine (9) months of Employee's then current annual base
salary plus, for each year of Employee's service with Aristos Logic and Adaptec
in excess of three years, an additional week of base salary not to exceed eight
additional weeks of base salary, (ii) provided Employee becomes eligible and
timely elects to continue Employee's health coverage under COBRA, reimbursement
for any COBRA payments made by Employee with respect to Employee and Employee's
legal dependents in the nine (9) months following the date of termination, and
(iii) outplacement services through the use of a company or consultant to be
chosen by Employer in an amount not to exceed $5,000 (to be paid by Adaptec
directly to the outplacement service provider). Any severance payment made
pursuant to this section shall be paid within thirty (30) days following the
date of Employee's termination, or at a later date if so required pursuant to
Section 409A(2)(B) of the Internal Revenue Code of 1986 (the "Code"), as
amended.

(c) In the event of Employee's Involuntary Termination or Adaptec's termination
of Employee which constitutes a Termination without Cause, in each case
occurring within one (1) year following a Change of Control, in lieu of the
payments and benefits pursuant to Section 10(b), Employee will be entitled to
(i) a lump sum payment in an amount equal to nine (9) months of Employee's then
current annual base salary plus, for each year of Employee's service with
Aristos Logic and Adaptec in excess of three years, an additional week of base
salary not to exceed eight additional weeks of base salary, (ii) a lump sum
payment in an amount equal to Employee's then-applicable annual target bonus
opportunity, (iii) provided Employee becomes eligible and timely elects to
continue Employee's health coverage under COBRA, reimbursement for any COBRA
payments made by Employee with respect to Employee and Employee's legal
dependents in the nine (9) months following the date of termination, (iv)
outplacement services through the use of a company or consultant to be chosen by
Employer in an amount not to exceed $5,000 (to be paid by Adaptec directly to
the outplacement service provider) (but to be paid in no event later than March
15 of the year following the year in which the termination occurs) and (v)
accelerated vesting with respect to one hundred percent (100%) of any
then-unvested shares subject to all Adaptec equity awards then held by Employee.
Any severance payment made pursuant to this section shall be paid within thirty
(30) days following the date of Employee's termination, or at a later date if so
required pursuant to Section 409A(2)(B) of the Code.

11. OTHER PAYMENTS. Adaptec expressly acknowledges and agrees that, pursuant to
the Merger Agreement, Employee shall be entitled to certain payments under (i)
the Management Liquidation Pool (as such term is defined in the Merger
Agreement), to be paid pursuant to the terms of the Merger Agreement and Section
2.3 of the Company Disclosure Schedule, and the Bonus, Benefits, Waiver and
Release Agreement (the "BBWRA") attached hereto as Exhibit A and incorporated
herein, and (ii) the Special Employee Bonus Pool (as such term is defined in the
Merger Agreement), to be paid pursuant to the terms of the Merger Agreement and
in Section 3.9 of the Company Disclosure Schedule (collectively, the "Other
Payments"). Adaptec further acknowledges and agrees that the terms of the Merger
Agreement and the BBWRA shall exclusively govern Employee's rights to the Other
Payments, and such rights shall not be affected by the terms of this Agreement.
Without limiting the foregoing, for purposes of clarity, the terms of this
Agreement (including, without limitation, the variances with respect to the
definitions of "Cause" and "Good Reason" as set forth herein from those in the
BBWRA) shall not affect Employees' rights to receive the Bonus under the BBWRA.

12. NON-SOLICITATION. Employee agrees that for a period of twelve (12) months
immediately following a termination of employment for any reason, Employee shall
not either directly or indirectly solicit, induce, recruit or encourage any of
Adaptec's employees to leave their employment, or take away such employees, or
attempt to solicit, induce, recruit, encourage, or take away employees of
Adaptec, either for Employee or any other person or entity. Employee further
agrees not to otherwise interfere with the relationship of Adaptec or any of its
subsidiaries or affiliates with any person who, to Employee's knowledge, is
employed by or otherwise engaged to perform services for Adaptec or its
subsidiaries or affiliates (including, but not limited to, any independent sales
representatives or organizations) or who is, or was within the then most recent
prior twelve-month period, a customer or client of Adaptec, or any of its
subsidiaries.

13. COOPERATION. Both during employment with Adaptec and following termination,
Employee shall cooperate fully with Adaptec in the defense of any action or
proceeding brought by any third party against Adaptec that relates in any way to
Employee's acts or omissions while employed by Adaptec. Such cooperation shall
include, but not be limited to, Employee making himself available to Adaptec and
its counsel for interviews and to provide testimony by declaration, deposition,
and/or trial as requested by Adaptec's counsel.

14. FINAL AND BINDING ARBITRATION. The parties agree that any controversy or
claim arising out of or relating to this Agreement, or the breach thereof, shall
be submitted to the American Arbitration Association ("AAA") and that a neutral
arbitrator will be selected in a manner consistent with its National Rules for
the Resolution of Employment Disputes. The arbitration proceedings will allow
for discovery according to the rules set forth in the National Rules for the
Resolution of Employment Disputes (the "Rules"). All arbitration proceedings
shall be conducted in Santa Clara County, California.

Except as provided by the Rules, arbitration shall be the sole, exclusive and
final remedy for any dispute between Employee and Adaptec. Accordingly, except
as provided for by the Rules, neither Employee nor Adaptec will be permitted to
pursue court action regarding claims that are subject to arbitration. The
parties expressly waive any entitlement to have such controversies decided by a
court or a jury. In addition to the right under the Rules to petition the court
for provisional relief, Employee agrees that any party may also petition the
court for injunctive relief where either party alleges or claims a violation of
this Agreement in particular Section 7 of this Agreement.

Adaptec will cover all of Employee's legal expenses incurred by Employee to
enforce this Agreement following a Change of Control, payable within ten (10)
days of Employee's submission of evidence of incurring Employee's incurring such
expenses as a result of a refusal to pay benefits under this Agreement.

15. . PAYMENT OF TAXES: All payments made to Employee under this Agreement shall
be subject to all applicable federal and state income, employment and payroll
taxes.  Employee is responsible for legally mandated payroll deductions and
withholdings.

16. RETURN OF ADAPTEC EQUIPMENT AND PROPERTY. At the time of Employee's
termination of employment with Adaptec, Employee agrees to return to Adaptec all
Adaptec property and equipment, including but not limited to, computers,
printers, computer diskettes, software, files, records, computations, reports,
studies, manuals, notebooks, documents, correspondence, customer lists, lists of
potential customers, and any and all other confidential information or records
and other similar items relating to Adaptec's business, whether prepared by
Employee or otherwise coming into Employee's possession.

17. ENTIRE AGREEMENT: Except as otherwise set forth herein, this Agreement
supersedes any and all other agreements or understandings, including, but not
limited to, any provision of any equity plan or agreement with respect to
vesting of awards granted following the Effective Date, whether oral, implied or
in writing, between the parties hereto with respect to the subject matters
covered herein, and contains all of the covenants and agreements between the
parties with respect to such matters in their entirety. Each party to this
Agreement acknowledges that no representations, inducements, promises or
agreements, orally or otherwise, have been made by any party, or anyone acting
on behalf of any party, which are not embodied herein, and that no other
agreement, statement or promise not contained in this Agreement shall be valid
or binding. Any modification to this Agreement shall be effective only if it is
in writing and signed by Employee and Adaptec's CEO. This Agreement may not be
terminated without the written consent of Employee and shall be binding on any
successor to Adaptec.

18. PARTIAL INVALIDITY: If any other provision in this Agreement is held by a
court or arbitrator of competent jurisdiction to be invalid, void or
unenforceable, the remaining provisions shall nevertheless continue in full
force and effect without being impaired or invalidated in any way.

19. APPLICABLE LAW: The laws of the State of California shall govern this
Agreement, notwithstanding conflict of laws.

20. CONFIDENTIALITY: Employee agrees that at all times during his employment
with Adaptec and following his termination he shall maintain as strictly
confidential the existence of, and terms and conditions contained in, the
Agreement, to the fullest extent allowed by law.

21. PREPARATION OF AGREEMENT: Regardless of which party initially drafted this
Agreement, it shall not be construed against any one party, and shall be
construed and enforced as a mutually prepared Agreement.

22. NOTICES: Any notice pursuant to this Agreement shall be deemed validly given
or served if given in writing and delivered personally or ten (10) calendar days
after being sent by U.S. registered or certified mail, return receipt requested
and postage prepaid. In the case of Employee, mailed notices shall be addressed
to him at the home address which he most recently communicated to Adaptec in
writing. In the case of Adaptec, mailed notices shall be directed and addressed
to Chairman and Chief Executive Officer, Adaptec, Inc., 691 South Milpitas
Blvd., Milpitas, CA 95035.

23. CONTINUING OBLIGATIONS: Whether or not Employee's employment relationship
with Adaptec is terminated, neither Employee nor Adaptec shall be relieved of
the continuing obligations of the covenants contained in this Agreement.

24. SUCCESSORS: Adaptec shall require any successor or assignee, in connection
with any sale, transfer or other disposition of all or substantially all of
Adaptec's assets or business, whether by purchase, merger, consolidation or
otherwise, expressly to assume and agree to perform Adaptec's obligations under
this Agreement in the same manner and to the same extent that Adaptec would be
required to perform if no such succession or assignment had taken place.

25. EMPLOYEE'S REPRESENTATIONS: Employee represents and warrants that he is free
to enter into this Agreement and to perform each of the terms and covenants of
it. Employee represents and warrants that he is not restricted or prohibited,
contractually or otherwise, from entering into and performing this Agreement,
and his execution and performance of this Agreement is not in violation or
breach of any other agreement between him and any other person or entity.
Employee acknowledges and agrees that he is entering into this Agreement
voluntarily and free of any duress or coercion.

26. SECTION 409A COMPLIANCE: To the extent (i) any payments to which you become
entitled under this Agreement, or any agreement or plan referenced herein, in
connection with your termination of employment with the Adaptec or its
affiliates constitute deferred compensation subject to Section 409A of the Code
and (ii) you are deemed at the time of such termination of employment to be a
"specified" employee under Section 409A of the Code, then such payment or
payment shall not be made or commence until the earliest of (i) the expiration
of the six (6)-month period measured from the date of your "separation from
service" (as such term is at the time defined in Treasury Regulations under
Section 409A of the Code with Adaptec or its affiliates; or (ii) the date of
your death following such separation from service; provided, however, that such
deferral shall only be effected to the extent required to avoid adverse tax
treatment to you, including (without limitation) the additional twenty percent
(20%) tax for which you would otherwise be liable under Section 409A(a)(1)(B) of
the Code in the absence of such deferral. Upon the expiration of the applicable
deferral period, any payments which would have otherwise been made during that
period (whether in a single sum or in installments) in the absence of this
paragraph shall be paid to you or your beneficiary in one lump sum.

27. DOCUMENTATION: This offer is contingent upon the successful completion of
the Acquisition and your execution of the following attached documents: (i) the
EPIA and (ii) the BBWRA. This offer is also contingent upon your consent to a
background check that will be carried out by a third party company who conducts
such background checks on Adaptec's behalf. Your acceptance of this offer and
employment hereunder will only be confirmed on presentation of results from the
check that are satisfactory to Adaptec. This offer is also contingent upon your
ability to comply with the employment authorization provisions of the
Immigration & Naturalization Act. Specifically, you will need to be able to
demonstrate through documentation, and to sign a Declaration under penalty of
perjury that you are authorized to work in the United States.

28. MISCELLANEOUS: You agree that there were no promises or commitments made to
you regarding your employment with Adaptec or Aristos except as set forth in
this agreement. Except as provided for herein, this agreement supersedes and
replaces (i) any prior verbal or written agreements between you and Adaptec and
(ii) any prior verbal or written agreements between you and Aristos relating to
the subject matter hereof, including, but not limited to, any and all prior
employment agreements.

Upon the Effective Date, this Agreement, the EICA, the EPIA and the BBWRA
(subject to the provisions of Section 11 of this Agreement) will be the entire
agreement relating to your employment with Adaptec and/or Aristos. In addition,
any confidential/proprietary/trade secrets information and inventions
agreement(s) between you and Aristos, or any predecessor thereto, will remain in
effect as it pertains to subject matters existing prior to the Effective Date.

ADAPTEC, INC.

 

/s/ Shirley B. Olerich

Shirley B. Olerich

Vice President, Human Resources

Entered into at Foothill Ranch, California, this 27th day of August 2008.

 

/s/ Anil Gupta

Anil Gupta

Entered into at Foothill Ranch, California, this 27th day of August 2008.

  



--------------------------------------------------------------------------------





  

EXHIBIT A

BONUS, BENEFITS WAIVER AND RELEASE AGREEMENT

August 27, 2008



 

Anil Gupta

[Address]

Dear Anil:

Aristos Logic Corporation, a Delaware corporation (the "Company"), is in the
process of consummating a merger (the "Merger") whereby a wholly-owned
subsidiary of Adaptec, Inc., a Delaware corporation ("Adaptec"), will merge with
and into the Company. Upon completion of the Merger, the Company will become a
wholly-owned subsidiary of Adaptec.

The stockholders of the Company have approved setting aside a portion of the
proceeds of the Merger into a management liquidation pool (the "Employee Bonus
Pool"), from which certain employees will be entitled to distributions. Set
forth in Section 3 below is your determined total allocation from the Employee
Bonus Pool (your "Bonus"), as well as certain terms relating to the distribution
of the Bonus to you.

Adaptec has stressed, from the onset of discussions regarding the proposed
Merger, the importance of retaining our employees following the completion of
the Merger. As a result, Adaptec requires, as a condition to the Merger and to
the payment to you of the Bonus pursuant to Section 3 below, that you agree to

this Bonus, Benefits Waiver and Release Agreement (the "Agreement"), including
the payment terms for the Bonus as set forth herein. Please review this
Agreement carefully, and feel free to ask any questions or to consult with your
own attorney. Please return this agreement to Human Resources with your
Employment letter at the Company no later than noon on Wednesday, August 27,
2008.





Effective Date of Agreement. This Agreement shall be effective upon the closing
of the Merger (the "Closing Date"). If the Merger does not close, the Agreement
shall be null and void. Acknowledgement of Payment of Wages. You acknowledge and
agree that, you will receive all accrued wages, salary, accrued and unused
vacation time, other than 80 hours of annual vacation time assumed by and
eligible for carryover to Adaptec for you to use during your employment with
Adaptec, reimbursable expenses, and any similar payment due and owing to you
from the Company as of the end of August, 2008 (collectively, "Wages"). You are
entitled to these Wages regardless of whether you sign this Agreement. Bonus.
The Company agrees to pay you a bonus in the amount of $1,119,757.18, less
applicable withholding The Bonus will be paid out in three installments: (i)
forty percent (40%) of the Bonus will be paid to you on the First Payment Date
(defined below); and (ii) thirty percent (30%) will be paid to you on the Second
Payment Date (defined below); and (iii) thirty percent (30%) will be paid to you
on the Third Payment Date (defined below), provided that you remain employed
with the Company or Adaptec on each Payment Date, unless your employment with
the Company or Adaptec is terminated prior to the Payment Date by reason of an
Involuntary Termination (as defined below). You agree that payment of the Bonus
is in full satisfaction of all rights that you may have to the Bonus under the
Employee Bonus Pool.

"First Payment Date" is September 12, 2008. "Second Payment Date" is the next
payroll period following the six (6) month anniversary of the Closing Date.
"Third Payment Date" is the next payroll period following the one (1) year
anniversary of the Closing Date.

"Involuntary Termination" means a termination of your employment with Adaptec or
the Company (i) due to your death or disability, (ii) by the Company or Adaptec
without Cause (as defined below), or (iii) for Good Reason (as defined below).

"Cause" means your (i) willful and deliberate malfeasance or gross negligence in
the performance of duties and responsibilities; (ii) commission of any act of
fraud, gross misconduct or dishonesty with respect to the Company or Adaptec;
(iii) conviction of, or plea of guilty or "no contest" to, a felony, a serious
violation of the law or a crime involving moral turpitude, fraud, or
misappropriation of funds; (iv) breach or violation of this Agreement, the
Employee Invention and Confidentiality Agreement between the Company and you
(the "Confidentiality Agreement"), or the Employee Proprietary Information
Agreement between Adaptec and you (the "EPIA").



"Good Reason" means your termination of your employment within sixty (60) days
following the occurrence of any of the following taken without your written
consent: (i) a requirement by Adaptec that you relocate your principal office to
a facility more than twenty-five (25) miles from your office as of the Closing
Date; (ii) a reduction in your annual base salary of more than five percent (5%)
(other than in connection with a general decrease in the salary of all similarly
situated employees of Adaptec); or (iii) your assignment of a position within
Adaptec in which the functions and scope of responsibilities are significantly
different from the functions and responsibilities of your position established
during the thirty (30) day period following the Merger; provided that you have
given notice to Adaptec or any successor entity following such action and a
thirty (30) day opportunity to cure. In no event shall the completion of the
Merger constitute Good Reason.



In the event of your death before all distributions of your Bonus have been made
to you, the beneficiary designated by you in writing to Adaptec, or if there is
no such beneficiary, your estate, shall be entitled to receive all remaining
scheduled payment installments due to you.

Adaptec has separately offered employment to you. The terms of your employment
(including, without limitation, any variations with respect to the definitions
of "Cause" or "Good Reason" as may be set forth in your employment offer or
agreement with Adaptec) shall not affect your right to receive the Bonus.

Consideration for Agreement. A portion of the proceeds of the Merger will be set
aside in an escrow account to reimburse Adaptec for damages it may suffer as a
result of any breach of the representations, warranties and covenants of the
Company made in connection with the Merger. In consideration for this Agreement,
the Company and Adaptec have agreed to waive the requirement that a portion of
your Bonus be subject to such escrow. Company Stock Awards. The total proceeds
of the Merger will be insufficient to result in any consideration payable to the
holders of the Company's common stock. As a result, the stock option awards
("Stock Plan Awards") previously granted to you and currently outstanding (both
vested and unvested) under the Aristos Logic Corporation Consolidated and
Restated 2000 Incentive Stock Option, Nonqualified Stock Option and Restricted
Stock Purchase Plan, as amended (the "Stock Plan") will not have a positive
value in the Merger and will not be entitled to any payment or consideration
from the proceeds of the Merger. As a result, the Company has determined to
terminate all Stock Plan Awards and to terminate the Stock Plan upon
consummation of the Merger. You agree that this Agreement shall serve as
adequate notice of such termination under any notice provisions of the Stock
Plan or any award agreement under the Stock Plan and you hereby expressly waive
any further notice requirements in connection with Stock Plan Awards. You
further acknowledge that no value shall be paid for your Stock Plan Awards and
that such Stock Plan Awards will be terminated in the Merger. Severance. Unless
you are identified as a transition employee, (identified to be terminated), you
will not receive any severance payments in connection with the Merger, and you
hereby waive any and all right or entitlement to severance benefits you might
otherwise have with Aristos Logic, notwithstanding any provision to the contrary
contained in any agreement, in the event your employment or service should
terminate with the Company or Adaptec following the Merger. Release of Claims.

a. The payments and agreements set forth in this Release fully satisfy any and
all accrued salary, vacation pay, bonus and commission pay, stock-based
compensation, profit sharing, termination benefits or other compensation to
which you may be entitled by virtue of your employment with the Company. You
acknowledge that you have no claims and have not filed any claims against the
Company based on your employment with the Company.

b. To the fullest extent permitted by law, you hereby release and forever
discharge the Company, Adaptec, and their successors, subsidiaries and
affiliates, directors, stockholders, current and former officers, agents and
employees (all of whom are collectively referred to as "Releasees") from any and
all existing claims, demands, causes of action, damages and liabilities, known
or unknown, that you ever had, now have or may claim to have had arising out of
or relating in any way to your employment or non-employment with the Company
including, without limitation, claims based on any oral, written or implied
employment agreement, claims for wages, bonuses, commissions, stock-based
compensation, expense reimbursement, and any claims that the terms of your
employment with the Company, [or the circumstances of your separation,] were
wrongful, in breach of any obligation of the Company or in violation of any of
your rights, contractual, statutory or otherwise. Each of the Releasees is
intended to be a third party beneficiary of this Release.

c. Waiver of Unknown Claims. You expressly waive any benefits of Section 1542 of
the Civil Code of the State of California (and any other laws of similar
effect), which provides:

"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR."

Trade Secrets and Confidential Information. You reaffirm and agree to continue
to observe and abide by the terms of the Confidentiality Agreement and the EPIA,
specifically regarding non-disclosure of the Company's and Adaptec's trade
secrets and confidential proprietary information.

 10. No Representations. You represent that you have had an opportunity to
     consult with an attorney, and have carefully read and understand the scope
     and effect of the provisions of this Agreement. You have not relied upon
     any representations or statements made by the Company that are not
     specifically set forth in this Agreement.
 11. Entire Agreement. This Agreement, the Confidentiality Agreement and the
     EPIA represent the entire agreement and understanding between the Company
     and you concerning the subject matter of this Agreement and supersedes and
     replaces any and all prior agreements and understandings concerning the
     subject matter of this Agreement.
 12. Governing Law. This Agreement shall be governed by the laws of the State of
     California, without regard for choice-of-law provisions. You consent to
     personal and exclusive jurisdiction and venue in the State of California.
     
     

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

Dated: August 27, 2008

/s/ Anil Gupta

 

Anil Gupta, an individual

   

Dated: ______________

/s/ `Sundi' Subramanian Sundaresh

 

`Sundi' Subramanian Sundaresh

 

Chief Executive Officer, Adaptec, Inc.

  



--------------------------------------------------------------------------------





  

EXHIBIT B

EMPLOYEE PROPRIETARY INFORMATION AGREEMENT



As an employee of Adaptec, Inc., its subsidiary or its affiliate (together, the
"Company") and in consideration of the compensation now and hereafter paid to
me, I agree to the following:

1. Maintain Confidential Information.

a. Company Information. I agree at all times during the term of employment and
thereafter to hold in strictest confidence, not to use, except for the benefit
of the Company, or to disclose to any person, firm or corporation without
written authorization of the Company, any trade secrets, confidential knowledge,
data, or other proprietary information relating to products, processes,
know-how, designs, formulas, developmental or experimental work, discoveries,
developments, improvements, techniques, computer programs, data bases, other
original works of authorship, customer and supplier lists, business plans,
programs, sales or financial information, or other subject matter pertaining to
any business of the Company or any of its clients, consultants, or licensees.

b. Former Employer Information. I agree that I will not, during my employment
with the Company, improperly use or disclose any proprietary information or
trade secrets of my former or concurrent employers or companies, or any other
person, and that I will not bring onto the premises of the Company any
unpublished documents or any property belonging to my former or concurrent
employers or companies, or any other person, unless consented to in writing by
said employers, companies, or other person.

c. Third Party Information. I recognize that the Company has received and in the
future will receive from third parties their confidential or proprietary
information subject to a duty on the Company's part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. I agree that I owe the Company and such third parties, during the term
of my employment and thereafter, a duty to hold all such confidential or
proprietary information in the strictest confidence and not to disclose it to
any person, firm, or corporation, except as necessary in carrying out my work
for the Company or such third party (consistent with the Company's agreement
with such third party) without the express written authorization of the Company.



2. Retaining and Assigning Inventions and Original Works.

a. Inventions and Original Works Retained by Me. I have listed in Section 8
hereof, descriptions of any and all inventions, original works of authorship,
developments, improvements, and trade secrets which were made by me prior to my
employment with the Company, which belong to me, which relate to the Company's
proposed business and products, and which are not assigned to the Company.

b. Inventions and Original Works Assigned to the Company. I agree that I will
promptly make full written disclosure to the Company, will hold in trust for the
sole right and benefit of the Company, and will assign to the Company all my
right, title, and interest in and to any and all inventions, original works of
authorship, developments, improvements, or trade secrets which I may solely or
jointly conceive or develop or reduce to practice, or cause to be conceived or
developed or reduced to practice, during the period of time I am in the
employment of the Company. I recognize, however, that assignment to the Company
under this provision of any invention is subject to Section 2870 of the
California Labor Code which reads as follows:

"(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights to an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer's equipment,
supplies, facilities, or trade secret information except for those inventions
that either:



(1) Relate at the time of conception or reduction to practice of the invention
to the employer's business, or actual or demonstratively anticipated research or
development of the employer; or

(2) Result from any work performed by the employee for the employer.

"(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and unenforceable."

I acknowledge that all original works of authorship which are made by me (solely
or jointly with others) within the scope of my employment and which are
protectible by copyright are "works made for hire," as the term is defined in
the United States Copyright Act (17 USCA, Section 101).

c. Maintenance of Records. I agree to keep and maintain adequate and current
written records of all inventions and original works of authorship made by me
and all work, study and investigation done by me (solely or jointly with others)
during the term of my employment with the Company. The records will be in the
form of notes, sketches, drawings, and any other format that may be specified by
the Company. The records will be available to and remain the sole property of
the Company at all times.

d. Inventions Assigned to the United States. I agree to assign to the United
States government, all my right, title, and interest in and to any and all
inventions, original works of authorship, developments, improvements, or trade
secrets whenever such full title is required to be in the United States by a
contract between the Company and the United States or any of its agencies.

e. Obtaining Letters Patent, Copyrights, and Mask Work Rights. I agree that my
obligation to assist the Company or its nominee to obtain or enforce United
States or foreign letters patent, copyrights, or mask work rights covering
inventions, works of authorship, and mask works, respectively, assigned
hereunder to the Company shall continue beyond the termination of my employment,
but the Company shall compensate me at a reasonable rate for time actually spent
by me at the Company's request on such assistance. If the Company is unable
because of my mental or physical incapacity or for any reason to secure my
signature to apply for or to pursue any application or enforce any rights for
any United States or foreign letters patent, copyrights, or mask work rights
covering inventions or other rights assigned to the Company, as above, then I
hereby irrevocably designate and appoint the Company and its duly authorized
officers and agents as my agent and attorney in fact, to act for and on my
behalf and stead and to execute and file any such applications and to do all
other lawfully permitted acts to further the prosecution, issuance or
enforcement of letters patent, copyrights, and mask work rights with the same
legal force and effect as if executed by me. I acknowledge that all original
works of authorship which are made by me (solely or jointly with others) within
the scope of my employment and which are protectible by copyright are "works for
hire" as that term is defined in the United States Copyright Act. I hereby waive
and quitclaim to the Company any and all claims of any nature whatsoever, which
I now or may hereafter have infringement of any patents, copyrights, or mask
work rights resulting from any such application assigned hereunder to the
Company.

f. Exception to Assignment. I understand that the provisions of this Agreement
requiring assignment to the Company do not apply to any invention which is
exempt from assignment under the provisions of Section 2870 of the California
Labor Code. I will advise the Company promptly in writing of any inventions,
original works of authorship, developments, improvements, or trade secrets that
I believe are exempt from assignment to the Company based upon the application
of Section 2870 of the California Labor Code, and I will at that time provide to
the Company in writing all evidence necessary to substantiate that belief. I
understand that the Company will keep in confidence and will not disclose to
third parties without my consent any confidential information disclosed in
writing to the Company relating to inventions that are exempt from assignment
under the provisions of Section 2870 of the California Labor Code.

3. Conflicting Employment. I agree that, during the term of my employment with
the Company, I will not engage in any other employment, occupation, consulting,
or other business activity directly related to the business in which the Company
is now involved or becomes involved during the term of my employment, nor will I
engage in any other activities that conflict with my obligations to the Company.

4. Solicitation of Company Employees. I agree that while employed by the Company
and for one year following the termination of my employment, I will not disrupt,
damage, impair, or interfere with the business of the Company, or directly or
indirectly alone or in concert with others solicit the services of any Company
employee for another employer, or otherwise induce or attempt to induce such
employees to terminate their employment with Adaptec.

5. Company Documents and Property. I agree that at the time of leaving the
employment of the Company, I will deliver to the Company (and will not keep in
my possession or deliver to anyone else) any and all devices, records, data,
notes, reports, proposals, lists, correspondence, specifications, drawings,
blueprints, sketches, materials, equipment, other documents or property, or
reproductions of any aforementioned items belonging to the Company, its
successors or assigns. I further agree that any property situated on the
Company's premises and owned by the Company, including the computer information
and telecommunications systems (and all information stored therein), desks,
filing cabinets, or other storage or work area is subject to inspection by
Company personnel at any time, with or without notice. In the event of
termination of my employment, I agree to sign and deliver "Termination
Statement" attached hereto as Exhibit A.

6. Representations. I agree to execute any proper oath or verify any proper
document required to carry out the terms of this Agreement. I represent that my
performance of all terms of this Agreement will not breach any agreement to keep
in confidence proprietary information acquired by me in confidence or in trust
prior to my employment by the Company. I have not entered into, and agree that I
will not enter into, any oral or written agreement in conflict herewith.

7. General Provisions.

a. Governing Law. This Agreement will be governed by the laws of the State of
California.

b. Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the Company and me relating to the subject matter herein
and merges all prior discussions between us. No modification of or amendment to
this Agreement, or any waiver of any rights under this Agreement will be
effective unless in writing signed by the party to be charged. Any subsequent
change or changes in my duties, salary, or compensation will not affect the
validity or scope of this Agreement.

c. Severability. If one or more of the provisions in this Agreement are deemed
void by law, then the remaining provisions will continue in full force and
effect.

d. Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators, and other legal representatives and will be for the
benefit of the Company, its successors and its assigns.

e. Survival. The provisions of this Agreement shall survive the termination of
my employment and the assignment of this Agreement by the Company to any
successor in interest or other assignee.

f. Employment. I agree and understand that nothing in this Agreement shall
confer any right with respect to continuation of employment by the Company, or
shall it interfere in any way with my right or the Company's right to terminate
my employment at any time, with or without cause.

8. List of Inventions. Pursuant to Section 2(a) of this Agreement, below is a
list of my prior inventions and original works of authorship.

Title Date Brief Description

 

 

 

 

 

 

In the event, as a result of my work for the Company, the Company would infringe
any intellectual property right of mine listed in Section 8 hereof, the Company
shall automatically have a royalty free, nonexclusive license throughout the
work including the right to grant and sublicense to the extent necessary to
permit the Company to use and to enjoy all the resulting product of such work of
mine to the fullest extent, unless, prior to initiating any such work, I obtain
the waiver, in writing, of the Company, by an officer of the Company waiving the
Company's license in such instance.

IF NO PRIOR INVENTIONS OR WORKS OF AUTHORSHIP ARE LISTED IN SECTION 8 HEREIN, I
HEREBY AFFIRM THAT THERE ARE NO SUCH INVENTIONS OR ORIGINAL WORKS OF AUTHORSHIP.

 

 

/s/Anil Gupta

 

Anil Gupta

 

Signature of Employee

 

Name of Employee (typed or printed)

 

 

     

9/25/2008

     

Dated

     

 

     

ACCEPTED AND AGREED:

             

Adaptec, Inc.

     

 

     

By:

/s/ Kerstin Aiello

 

Title:

Benefits Manager

 

 

     

Dated:

9/25/08

         

 



--------------------------------------------------------------------------------





 

TERMINATION STATEMENT

During the course of my employment by Adaptec, Inc., I acknowledge that I have
acquired knowledge or had access to trade secrets and proprietary information of
Adaptec, Inc. and the trade secrets and proprietary information of other third
parties pursuant to agreements by and between Adaptec, Inc. and said third
parties, including but not limited to, the information below.

 * Financial and pricing information

 * Adaptec, Inc. business, research, and new product plans and strategies

 * Patent applications and patient disclosures

 * Yields, designs, efficiencies, and capacities of production methods,
   facilities and systems

 * Customer and vendor lists, contacts, habits, and plans

 * Marketing information

 * Process and manufacturing information

 * Agreements with customers, vendors, and other companies

 * Plastic overlays of circuits, circuit boards, and test chips

 * Product and process specifications, procedures, and test reports

 * Personnel lists and information regarding skills of various personnel

 * Other (please state below)







I further acknowledge that I have been advised, both during my employment and
during my termination interview, as to my obligations to Adaptec, Inc.
concerning trade secrets and proprietary information to which I may have had
access during my employment, and of my continuing obligation to Adaptec, Inc. to
keep confidential all trade secrets and proprietary information to which I may
have had access during my employment. I further acknowledge that I have returned
all copies of technical papers, specifications, customer lists, and all other
Adaptec, Inc. proprietary information, including controlled design notebooks.



I have also been advised that I am free to use information in the public domain
and my own skill, knowledge, know-how, and experience to whatever extent and in
whatever way I wish so long as such use does not involve any such trade secrets
and proprietary information. In addition, I acknowledge that I have no reports,
drawings, documents, process specifications, masks, or other written materials
of copies thereof or physical property of Adaptec, Inc. in my possession or
custody in any location whatsoever.

 

Employee Signature:

 

 

Date:



Manager Signature*:

 

 

Date:



Employee Relations

Signature*:

 

 

Date:



* The foregoing Termination Statement has been reviewed and discussed with the
terminating employee.




--------------------------------------------------------------------------------


